Opinion issued September 17, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00639-CV
                            ———————————
                     IN RE PHYLLIS J. MORGAN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Phyllis J. Morgan, has filed a petition for writ of mandamus, seeking

an order directing the respondent1 to vacate her August 20, 2018 order denying

relator’s motion to transfer venue.


1
      Respondent is the Honorable Sharolyn Wood, visiting judge, County Court at Law
      No. 4 of Harris County, Texas. See In re Schmitz, 285 S.W.3d 451, 453 (Tex. 2009)
      (orig. proceeding); Remington Arms Co. v. Caldwell, 850 S.W.2d 167, 168 n.1 (Tex.
      1993) (holding assigned judge, and not presiding judge, was proper respondent); In
      re Alsenz, 152 S.W.3d 617, 622–23 (Tex. App.—Houston [1st Dist.] 2004, orig.
      proceeding) (holding visiting judge was proper respondent).
      We deny the petition for writ of mandamus. We dismiss relator’s “Motion for

Emergency Stay” as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                        2